IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-88,941-02


                    EX PARTE GUY OLIVER SHIFLETT JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W14-40619-T (A) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of failure to register as a sex offender and sentenced to three years’

imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07. He argues that his guilty plea was not voluntary and that he is actually innocent.

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Morrow, 952 S.W.2d 530 (Tex. Crim. App.

1997); Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).

       The indictment alleged that the offense occurred on or about April 14, 2014. However,

Applicant’s duty to register ended on April 5, 2014. The trial court finds that there was a 10-year

registration requirement rather than a lifetime requirement and that this fact “was missed by all
                                                                                                     2

parties involved—including the [trial j]udge.” According to the State, “[T]he record is devoid of

proof that Applicant [violated the registration statute] prior to the expiration of his reporting term,

that is, prior to April 5, 2014.” The trial court, with the State’s agreement, recommends granting

habeas relief on Applicant’s involuntary plea claim.

       Relief is granted. The judgment in cause number F-1440619-T in the 283rd District Court

of Dallas County is set aside. Applicant is remanded to the custody of the Sheriff of Dallas County

to answer the charges as set out in the indictment. Because Applicant presents no newly available

or newly discovered evidence, his actual innocence claim is denied. Ex parte Brown, 205 S.W.3d
538 (Tex. Crim. App. 2006).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 5, 2020
Do not publish